Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2004-0063894 to Danielmeier et al.
As to claims 1-2, Danielmeier discloses polyasparatate resins with good hardness and flexibility (See examples).  Danielmeier teaches preparations of three polyaspartate ester mixtures (Examples 1-3, 0085-0090) comprising reacting an excess of diethyl maleate with bis-(4-aminocyclohexyl)methane for six hours with heating and adding a second diamine to the mixture to consume the rest of diethyl maleate/fumarate to product a mixture of two polyasparates (0040-0045).  Danielmeier teaches excess starting materials and solvents are removed by distillation after the reaction (0045).  The polyasparate is identical in structure to the inventive example in the instant specification and therefore is interpreted to meet all the structural limitations of instant formula (I) absent any evidence to the contrary.  The examples further teach that the reaction is complete in less than two weeks to produce a clear, colorless final product.  The examples do not explicitly recite and alkyl fumarate content of the content of formula (II), however, both of these limitations are inherent to the composition.  With 
As to claims 3-5, Danielmeier discloses two component coatings compositions containing a polyisocyanate component and the polyaspartate composition discussed above that can be used in combination with prepolymer isocyanate components (0004 and 0056).

Relevant Art
CN-107805207 was cited in the copending application no. 16/648,366, however, the applicants provided the certified foreign priority translation to overcome the reference.  Please provide the certified foreign priority translation in the next correspondence.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763